ClaeKsoN, J.,
concurring in dissent: I concur in the able dissenting opinion of Mr. Justice Brogden. It is not metaphysical reasoning or academic discussion or elaborate subtleties of thought and expression; he stands on the bedrock of our government — -the Constitution. Article I, sec. 16, says: "There shall he no imprisonment for debt in this State except in case of fraud!’ Our form of government is founded on the consent of the governed, subject to constitutional limitations. The individual, elusive views of judge-made law as to what is and what is not police power, has no standing in this forum, when such judge-made power is in direct antagonism of clear language in our Constitution that there shall be no imprisonment for debt except in case of fraud. For nearly sixty years this provision has been a- bulwark “as the shadow of a great rock in a weary land” to the poor debtor against the greedy creditor. We néed, as never before, in this age of wheels and wings, fast living and extravagance, to get back on the ground of old-time common honesty, but the medicine here is worse than the disease — a term on the chain-gang up to two years or fine in the discretion of the court, for nonpayment of a debt. C. S., 4173. This is the meaning, pure and simple, of this act, in the very teeth of the Constitution. The wise law-writer, thousands of years ago, has written to meet the condition that was known then and would continue through the ages to come, said: “For the poor shall never cease out of the land; therefore I command thee, saying, Thou shall open thine hand wide unto thy brother, to thy poor, and to thy needy, in thy land.”
It is well settled in this State that the “check flasher” can be punished. It is he who obtains at the time money or other things of value and gives a worthless check “with intent to cheat and defraud another.” C. S., 4283; S. v. Freeman, 172 N. C., 925. In cases of this kind, all the elements of deceit and fraud must be proven. This has been the universal and accepted law here and elsewhere.
The United States Supreme Court, in the well known case of Bailey v. State of Alabama, 219 U. S., 219, holds: “Although a state statute in *522terms be to punish fraud, if its natural and inevitable purpose is to punish crime for failing to perform contracts of labor, thus compelling such performance, it violates the Thirteenth Amendment and is unconstitutional.”
The only statute in this country that has some semblance to the present statute is Kansas — construed in S. v. Avery, but even that statute gives a merciful day of grace. Section 3 provides upon prosecution before trial the action can be abated by showing that he had an account in the bank on which the check was drawn 30 days prior to the delivery of the check, "and that said check or draft was drauM upon said hank without intent to defraud the party receiving saXme.”
North Carolina is first in many notable and laudable things; now this mother and protector of all her people, by the majority opinion, stripped of verbiage, it is made a crime, contrary to the constitutional inhibition, not to pay a debt. Let us analyze. The check-flasher is now punished, and rightly so. He obtains a thing of value by fraud. The present act admittedly is for the purpose of collecting by imprisonment, or threat of such, a past due obligation because it is represented by a check or draft. It is said, in Markham v. Carver, 188 N. C., at p. 629, when the fundamental constitutional question, due process of law, arose of taxation without notice or heading, “We would be blinded like Samson and perhaps some day pull the pillars of the house down to fall on the poor as well as the rich.” In that case, it was about to tumble on the rich, and this Court stayed the hand; now it is about to tumble on the poor. It should tumble on neither. The fathers of the Republic required the oath of office, in part, “do equal right to the poor and the rich.” This act primarily affects the debtor, the creditor is the beneficiary.
It is conceded by all that if a thing of value at the time it is obtained, a check, or draft, is given with “intent to cheat and defraud” without providing funds in or credit with the bank on which the same is drawn, that this is a crime, and punishable. The party practically steals from a person his personal property and rightly should be punished. But this act is what? A person buys a suit of clothes or other things of value, the seller gives him credit and time to pay it, as is done every day. In fact often, as is right, to sell the merchandise, persuades the person to purchase. It goes without saying an honest person should pay the debt. It so happens, desiring to pay it, he gives a check or draft to the seller, knowing that he has “not sufficient funds on deposit in or credit with such bank” to pay the same. He then becomes a criminal for giving a check or draft for past due indebtedness. The very fact that he gives the cheek shows that he desires to pay an honest *523past-due debt. Tbe person to wbom be owed tbe debt is not burt. He bas tbe same past-due debt that be bad before, but tbis now is a crime. His intent may be to meet tbe check or draft after it is given before presentation, and peradventure some emergency happens, sickness, deflation in business and many causes arise, that tbe deposit bas not been made; be is a criminal for giving tbe check or draft, a criminal although honestly trying to pay by check or draft a past due debt be was not bound to give, but voluntarily did so wanting to pay. A person gives a note for a past due debt and be does not pay it at tbe maturity, although put in tbe bank, of course no law can make him a criminal. Here be gives a check or draft for a past due debt and bas no deposit at tbe time, although intending to deposit when be makes a check or draft, yet be is a criminal.
Again, in practical experience it will clog and fetter business. Tbe high ideal is that a person should so conduct bis business and private life that it is an open book. Tbe searchlight, although it should not, if turned on be bas nothing to make him afraid or be ashamed of. One should be obedient to tbe law of bis country, for it is law and orderly government. It is a matter of common knowledge that tbe eighty-five to ninety per cent of tbe volume of business is now done, not by cash, but by checks and drafts. Tbe banks open in larger cities at 9 a.m., and close at 2 p.m., and in smaller towns they open at 9 and close at 3 o’clock. Tbe last two banking hours are tbe heaviest receiving hours for deposit. Merchants and others get checks in tbe morning mail, or over tbe counter. These checks will be deposited later in tbe day; they are good, but be owes others and be cannot “draw, make-, utter or issue and liver to another any check or draft/’’ pay to any person present or send off to a creditor living away, as be knows at tbe time be hasn’t sufficient funds on deposit in or credit with such bank to pay tbe check or drafts, but will have later in tbe day when be makes tbe deposit. Nor can be tell tbe creditor to bold tbe check until later in tbe day when be makes tbe deposit to meet it. It will paralyze tbe business man; be must obey tbe law. But was it made for him ? It will catch those of tbe unfortunate class, but tbe law-abiding banker, business man, realtor, lawyer and others must obey tbe law and will be trapped in tbe meshes of tbis law, perhaps, set to catch others. No one can but admit it is an evil, but obedience to tbis law as written to tbe ordinary merchant and-others, all of wbom have but small deposits in tbe bank, will fetter tbe usual mode of legitimate business and tend to make honest law-abiding citizens criminals.
For example again (applicable to realtors and all sorts of business men) : An attorney examines a title to land for one who borrows from *524the building and loan, banker, or others, who loan on real estate. He finds that there are liens on the property. He must certify that the title is good, and he calls attention to the liens. The parties meet in the attorney’s office. The check of the lender, perfectly good, is endorsed to the attorney to see that the liens are paid off. The person who has a mortgage or deed in trust receives a check from the attorney for his debt and the mortgagee or trustee goes over to the register of deeds’ office and cancels the lien. The lien of the judgment creditors, laborers, materialmen and others, as the case may be, are paid by check. The attorney usually deposits between 1 and 2 o’clock the lender’s check to meet these checks, understood by the parties to pay off the liens on the property. Every time he makes a check and delivers it, he is guilty of a crime. He must quit everything and deposit the lender’s check before he can check out the money.
No post-dated check can be given, although absolutely in good faith. No friend can swap checks with another in an emergency, although in good faith.
The passing of a counterfeit coin is destructive of a governmental power. The Constitution of the United States, Art. I, sec. 8 “(5) to coin money. . . . (6) To provide for the punishment of counterfeiting the securities and current coin of the United States.” A private check or draft has no similitude to the spurious coin.
It takes the strength of the imagination to conceive that a check is “clipped coin of the realm.” The circulation of coin or securities is an inherent and constitutional governmental power. A check is a written order by a private person or corporation, payable usually to a certain person or order and drawn against a deposit of funds in a bank. It is not legal tender. Ins. Co. v. Durham, 190 N. C., p. 58. “Coin of the realm” or government securities is legal tender. A depositor is a creditor of the bank and the bank is the debtor. Corporation Commission v. Trust Co., 193 N. C., 696.
The horrors of the debtor’s prison has come down to us from ancient oppression; now this act changes the debtor’s prison to the chain-gang, with hardened criminals, for a past-due debt, because a cheek is drawn and issued without fund on deposit or credit with the bank. The framers of the Constitution, to meet the wrong and nuisance of imprisonment for debt, said only in case of fraud. The courts are to become collecting agencies for bad debts.
Papers of Archibald D. Murphey, Yol. 2 (Hoyt), note p., 435 et seq: “In early time in North Carolina, as elsewhere, any debtor could be imprisoned at the pleasure of his creditor until the debt was paid.” *525In the History of the Supreme Court of North Carolina, 177 N. C., p. 621, written by Chief Justice Walter Ciarle, speaking to the subject of Judge Archibald D. Murphey, who by special commission sat on this Court: “Judge Murphey has always been very dear to the people of this State. He was the son of Colonel Archibald Murphey, a Revolutionary soldier of Caswell County. He was born in 1777 and graduated at the University of North Carolina with the highest distinction in 1799. From 1812 to 1818 by annual election he was Senator from Orange. He has the originator of the system of internal improvements and common schools of this State. He purposed to write a history of North Carolina. In 1818 he narrowly missed election to the Supreme Court, •and was chosen to fill one of the vacancies on the Superior Court. His oration before the two literary societies of the University of North •Carolina in 1827 was the first of a long series of these and has never been surpassed by any. Under the common law barbarism of imprisonment for debt, this distinguished man, who reflects so much honor on his State, was for some months in Guilford jail, without any fault on his part. He died in 1832.” See Papers, supra, Vol. 2, p. 434, which says: “I apprehend that his too liberal theories were at the bottom of his private affairs, resulting in pecuniary embarrassment and ultimate failure — the end being his incarceration in Guilford jail. I never heard a breath against his integrity. His honor was unspotted. He ivas the victim of a law inflicting torture as exquisite to the sensitive soul, if not to the body, as the rack or thumb-screws of the middle ages.” (Italics mine.)
The evil Macaulay speaks of was counterfeiting or mutilating the silver money of the realm. Yol. "5, at p. 88, he says: “But the ignorant and helpless peasant was cruelly ground between one class which would give money only by tale and another which would take it only by weight.” At p. 89: “In the midst of the public distress one class prospered greatly, the bankers.” At p. 91: “But happily for England there were among her rulers some who clearly perceived that it Was not by halters and branding irons that her decaying industry and commerce could be restored to health.” The°remedy (p. 101) : “It was resolved that the money of the kingdom should be recoined according to the old standard both of weight and of fineness; that all the new pieces should be milled; that the loss of the clipped pieces should be borne by the public; that a time should be fixed after which no clipped money should pass except in payment to the government, and that a later time should be fixed after which no clipped money should pass at all.” Then: “The advantages of this plan were doubtless great and obvious. It was most *526simple, and at the same time most efficient. What searching, fining, branding, hanging, burning, had failed to do would be done in an instant.”
In this case the lay authority is Goldsmith. The beauty of the philosophy of the life of the Vicar of Wakefield has seldom been excelled. When misfortune and the cunning and unscrupulous creditor had this Vicar imprisoned for debt, he says thus (p. 228) : “And it were highly to be wished that legislative power would thus direct the law rather to reformation than' severity. . . . (p. 230.) It were to be wished, then, that power, instead of contriving new laws to punish vice, instead of drawing hard the cords of society till a convulsion came to burst them, instead of cutting away wretches as useless,before we have tried their utility, instead of converting correction into vengence, it were to be wished that we tried the restrictive arts of government, and made law the protector, but not the tyrant of the people. We should then find that creatures whose souls are held as dross, only wanted the hand of a refiner; we should then find that wretches, now stuck up for long tortures, lest luxury should feel a momentary pang, might, if properly treated, serve to sinew the State in times of danger; that as their faces are like ours, their hearts are so too; that few minds are so base, as that perseverance cannot amend.”